DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein a limestone, dolomitic limestone, dolomite or quartz sand coarse aggregates include screen fractions” is confusing and therefore vague and indefinite.  Is applicant trying to state that the coarse aggregates of claim 1 are selected from these materials?  Note that claim 1 does not recite the composition of the aggregate.  Clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al (US Patent Application Publication No. US 2018/0050963 A1).
The reference teaches, in Table 1, a composition comprising Ordinary Portland cement, calcium sulfoaluminate cement, quartz sand having a size of 0.06-0.2 mm (60 -200 microns), quartz sand 0-0.355 mm (0-355 microns), quartz sand 0.2-0.6 mm (200-600 microns).
The instant claim is obvious over the reference.
As for claim 1, the reference teaches Ordinary Portland cement and calcium sulfoaluminate cement.  The reference teaches 3 different sizes of quartz sand and the sizes overlap the claimed ranges for the coarse and the fine aggregates. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Claims 1-2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Patent Application Publication No. US 2018/0162777 A1).
The reference teaches, in claim 1, a cementitious composition comprising a hydraulic cement-based reactive powder comprising 25-80 parts by weight per 100 parts by weight of the hydraulic cement based reactive powder; Portland cement in an amount of 2.5-45 parts by weight per 100 parts by weight of the hydraulic cement based reactive powder; calcium sulfate; an inorganic flow agent which comprises at least one member selected from the group consisting of fly ash and calcium carbonate and wherein the average particle size of the calcium carbonate ranges from about 10 to 150 microns; a metal-based dimension movement stabilizing agent; a filler; and water.  According to claim 7, the composition can further comprise an organic rheology modifier, an inorganic viscosity enhancing agent, a superplasticizer, a defoamer, a set retarding agent, a color pigment, an air entraining agent, an organic film forming polymer and a pozzolan other than fly ash.  Paragraph [0133] that sand can be used as the filler and which has a mean particle size of 0.1 mm to 3 mm (100-3000 microns).
The instant claims are obvious over the reference.
As for claim 1, the reference teaches Portland cement and calcium sulfoaluminate cement.  The reference teaches an aggregate such as sand having a particle size of 0.1 mm to 3 mm (100-3000 microns) which meets the coarse aggregate.  The reference teaches that calcium carbonate can be added as an inorganic flow agent and it has a size of about 10 to 150 microns and this meets the fine aggregate.   The sizes overlap the claimed range of sizes and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the reference teaches a range of amounts that overlaps the claimed ratios and overlapping ranges are deemed to be obvious.
As for claim 20, the reference teaches Portland cement and calcium sulfoaluminate cement and teaches a range of amounts that overlaps the claimed ratios and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The reference teaches sand and/or calcium carbonate that overlaps the claimed range and overlapping ranges are deemed to be obvious.  The reference also teaches that a set time retarder, a water-reducing agent (i.e. superplasticizer), and a defoaming agent may also be added.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over White e al (US Patent Application Publication No. US 2018/0162777 A1) in view of Mikaelsson (US Patent No. 9,950,954 B2).
The White et al reference teaches, in claim 1, a cementitious composition comprising a hydraulic cement-based reactive powder comprising 25-80 parts by weight per 100 parts by weight of the hydraulic cement based reactive powder; Portland cement in an amount of 2.5-45 parts by weight per 100 parts by weight of the hydraulic cement based reactive powder; calcium sulfate; an inorganic flow agent which comprises at least one member selected from the group consisting of fly ash and calcium carbonate and wherein the average particle size of the calcium carbonate ranges from about 10 to 150 microns; a metal-based dimension movement stabilizing agent; a filler; and water.  According to claim 7, the composition can further comprise an organic rheology modifier, an inorganic viscosity enhancing agent, a superplasticizer, a defoamer, a set retarding agent, a color pigment, an air entraining agent, an organic film forming polymer and a pozzolan other than fly ash.  Paragraph [0133] that sand can be used as the filler and which has a mean particle size of 0.1 mm to 3 mm (100-3000 microns).
The Mikaelsson reference teaches that it is known in the art to formulate a kit of parts for cementitious compositions wherein the cement components are in one module and the water component is in a separate module.
The instant claims are obvious over the combination of references.  
As for claim 21, the reference teaches Portland cement and calcium sulfoaluminate cement and teaches a range of amounts that overlaps the claimed ratios and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The reference teaches sand and/or calcium carbonate that overlaps the claimed range and overlapping ranges are deemed to be obvious.  The reference also teaches that a set time retarder, a water-reducing agent (i.e. superplasticizer), and a defoaming agent may also be added.  As for the formation of a kit, the secondary reference teaches that it is known to formulate a cementitious composition as a kit wherein the water is present in a separate package and accordingly it would have been obvious to formulate the composition of the  primary reference as a kit without producing any unexpected results absent evidence showing otherwise.  As the water is present in a separate container the limitation that the water package is adapted to prevent a user from overdosing with water is obviously met.


Allowable Subject Matter
Claim 22 is allowed.

Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-19 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest the limitations found in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg                                                                                                                                                                                          June 22, 2022